                           EXHIBIT 15




                                      Plaintiff's Exhibit                    Plaintiff's Exhibit
                                                                                               exhibitsticker.com
                                                        exhibitsticker.com




                                      SCF-ALLF-04025                         SC-ALL-16161
Case 2:17-cv-00063-D Document 63-15 Filed 05/21/19 Page 1 of 7
11304                                                      CONTENTS

FEDERAL MARITIME                            INTERIOR DEPARTMENT                           MINES BUREAU
   COMMISSION                               See Land Management Bureau;                   Proposed Rule Making
                                              Mlines Bureau.                              Legal entity; notification ------- 11338
Notices
Dann, A. E., & Co.; revocation of           INTERNATIONAL JOINT
  independent ocean freight for-                                                          NATIONAL AERONAUTICS AND
  warder license -------------    11386       COMMISSION, UNITED
Financial responsibility for oil              STATES AND CANADA                              SPACE ADMINISTRATION
  pollution; certificates issued            Notices
                                                                                          Notices
  and revoked (2 documents)-... 11374,                                                    Earth resources survey imagery
                                  11375     Water pollution; investigations                policy; public availability of
Maki International & Co. and                 and hearings regarding the
  James Russell Linnehan; inde-              Great Lakes System (2 docu-                   photographic products-------- 11374
  pendent ocean freight forwarder            ments)   ------------------    11403
  applications ---------------    11386                                                   NATIONAL CREDIT UNION
Matson Terminals, Inc., and Mc-             INTERSTATE COMMERCE
  Cabe, Hamilton & Renny Co.,                  COMMISSION                                   ADMINISTRATION
  Ltd.; agreement filed -------- 11386                                                    Rules and Regulations
                                            Rules and Regulations
FEDERAL POWER COMMISSION                    Car service; authorization to oper-         Insurance; certified statements
Notices                                         ate over trackage of certain              and premiums -------------- 11317
                                                other railroads:
South Carolina Electric &Gas Co.;             Burlington Northern Inc--_-_        11336 Proposed Rule Making
  availability of environmental               Delray Connecting Railroad Co       11336 Federal credit unions; voluntary
  statement for inspection ------   11380     Lehigh Valley Railroad Co. et al-   11336   liquidation ---------------
Hearings,etc.:                                                                                                           11351
  Amoco Production Co--------       11375   Notices
  Colorado Interstate Gas Co_..     11376   Assignment of hearings --------       11391 OCCUPATIONAL SAFETY AND
  Consolidated Gas Supply Corp--    11376   Motor carriers:
  Duke Power Co-------------        11376     Alternate route deviation no-                HEALTH ADMINISTRATION
  Exchange Oil & Gas Corp ----      11377       tices (2 documents) --------      11392 Rules and Regulations
  Forgotson, James M., Sr ------    11378     Applications and certain other
  Grand Valley Transmission Co__    11377       proceedings (2 document)--     11393,     Asbestos dust; standards for ex-
  McCulloch Interstate Gas Corp-    11379                                      11403      , posure ----------------------    11318
  Michigan Wisconsin Pipe Line                Board trailsfer proceedings....  11396      Proposed Rule Making
    Co --------------------         11379     Intrastate applications ------- 11398       Occupational safety and health
  Mobil Oil Corp -------------      11381     Temporary authority applica-
  Northern Michigan Exploration                  tions ------------------      11396        standards; proposed revocation
    Co., et al ---------------      11382   Practices of regulated carriers;                of standard concerning retiring
  Shell Oil Co -----------------    11380     processing of loss and damage                 rooms for women----------- 11340
  Southwest Gas Corp ---------      11381     claims ------------------- 11402            Scaffolds; safety and health
                                            Southern Freight Association et                standards ------------------      11340
FEDERAL RESERVE SYSTEM                        al.; approval of amendments to
Rules and Regulations                         agreements ---------------        1400
Bank holding companies; non-                Travenol Laboratories, Inc.; peti-
  banking activities ----------- 11316        tion for investigation regarding            PRICE COMMISSION
                                              protective service ------------ 11400
Notices                                                                                   Proposed Rule Making
First Florida Bancorporation;               JUSTICE DEPARTMENT                            Cooperative associations and cer-
  merger of bank holding com-                                                               tain marketing-risk-sharing ar-
  panies ------------------- 11383          Rules and Regulations                          rangements ---------------- 11362
                                            Designation of attorneys to present
GENERAL SERVICES                             evidence to grand juries; delega-.           Notices
   ADMINISTRATION                             tion of authority-----------      11317     Deputy Executive Director; dele-
Rules and Regulations                       LABOR DEPARTMENT                                gation of authority ----------. 11387
Selection of locations for Federal          See Occupational Safety        and
  buildings; consideration of so-             Health Administration.                      SECURITIES AND EXCHANGE
  cioeconomic impact ---------- 11323
Notices
                                                                                             COMMISSION
                                            LAND MANAGEMENT BUREAU
Selection of sites for Federal                                                            Notices
                                            Notices
  buildings; 'consideration of so-                                                        Hearings, etc.:
  cioeconomic impact---------- 11371        Alaska; fMling of plat of survey--- 11361
                                            Wyoming;    proposed withdrawal                Ecological Science Corp ------ 11387
HOUSING AND URBAN                             and reservation of lands------ 11362         Hutton, E. F., & Co., Inc., and
  DEVELOPMENT DEPARTMENT                                                                     Alex. Brown &Sons -------- 11387
                                            MARITIME ADMINISTRATION                         Levitz Furniture Corp -------- 11388
Notices
New and relocating Federal facil-           Notices
  ities; procedures for assuring            American President Lines, Ltd.;               SELECTIVE SERVICE SYSTEM
  availability of housing on non-            application for waiver -------- 11362
   discriminatory basis for low-            Mercantile National Bank of                   Notices
  and moderate-income employ-                Miami Beach; approval of appli-              Registrants processing manual... 11388
  ees -------------------------     11367     cant as trustee -------------- 11362




                         Case 2:17-cv-00063-D Document 63-15 Filed 05/21/19 Page 2 of 7
                                                       RULES AND REGULATIONS
                [T.D. 72-1531                    tions for an Occupational Exposure            exposure to asbestos fibers and the ap-
                                                 Standard for Asbestos by the National         pearance of adverse biological manifes-
PART 10-ARTICLES CONDITIONALLY                   Institute for Occupational Safety and         tations, such as asbestosis, lung cancers,
    FREE, SUBJECT TO A REDUCED                   Health (NIOSH) . Public notice was given      and mesotheltoma, have given rise to
    RATE, ETC.                                   of the receipt of the recommendations         controversy as to the validity of the
                                                 and their availability for inspection and     measuring techniques used and the relia-
  Free Withdrawal       of Supplies and                                                        bility of the relations attempted to be
                   e fcopying.                             On or about February 25, 1972,
         Equipment for Aircraft            -     the Advisory Committee on Asbestos Dust       established. Because of the long lapse
   In accordance      with   section   309(d),   submitted its written recommendations         of time between onset of exposure and
Tariff Act of 1930, as amended (19 U.S.C.        to the Assistant Secretary of Labor for       biological manifestations, we have now
1309(d)), the Department of Commerce             Occupational Safety and Health.               evidence of the consequences of exposure,
has found and undei date of April 25,               Pursuant to the notice of rule making,     but we do not have, in general, accurata
1972, has advised the Treasury Depart-           a hearing was held on March 14 through        measures of the levels of exposure oc-
ment that Poland allows privileges to            17, 1972, for the purpose of receiving oral   curring 20 or 30 years ago, which have
aircraft registered in the United States         data, views, and arguments concerning         given rise to these consequences. There
and engaged in foreign trade substan-            the proposed standard. On or about            are also controversies concerning the
tially reciprocal to those provided for in       March 31, 1972, the presiding hearing ex-     relative toxicity of the various kinds of
sections 309 and 317 of the Tariff Act of        aminer certified to the Assistant Secre-      asbestos, and varying hazards In dif-
1930, as amended (19 U.S.C. 1309, 1317).         tary of Labor for Occupational Safety         ferent workplaces.
The same privileges are therefore hereby         and Health the record of the proceeding.         It is fair to say that the controversy
extended to aircraft registered in Poland        The record includes prehearing written        has centered in the area between a two-
and engaged in foreign trade effective as        comments, a transcript of the oral pres-      fiber TWA concentration and five-fiber
of the date of such notification.                entations made at the hearing, and nu-        TWA concentration, with variations on
   Accordingly, paragraph (f) of § 10.59,        merous exhibits received during the           the time needed for compliance. Many
customs regulations, is amended by the           course of the hearing or within the pe-        employers support a five-fiber TWA.
insertion of Poland in appropriate al-           riod allowed after the close of the           Most medical opinion Is divided between
phabetical order and the number of this           hearing.                                     a two-fiber standard and a five-fiber
Treasury decision in the opposite col-              The proposed standard dealt with (1)        standard.
umn headed "Treasury Decision(s)" in             permissible concentrations of asbestos           In view of the undisputed grave con-
the list of nations in that paragraph.           fibers; (2) methods of compliance; (3)         sequences from exposure to asbestos
                                                  warning signs; (4) monitoring; (5) med-       fibers, it is essential that the exposure be
 (Ses. 309 317, 624, 46 Stat. 690, as amended,   leal examinations; and '(6) recordkeep-        regulated now, on the basis of the best
696, as amended, 759; 19 U.S.C. 1309, 1317,
1624)
1624)                                 -          ing.
                                                 ited Each
                                                       comments,     major proposals
                                                           of thesearguments,        elic-
                                                                              objections,       evidence available now, even though It
                                                                                               may not be as good as scientifically de-
  [sEAL]            EDWIN F. RAINS,              and counterproposals. They all have been       sirable. An asbestos standard can be re-
      Acting Commissionerof Customs.             examined and considered.                       evaluated in the light of the results of
  Approved: May 25, 1972.                           1. Acceptable concentrationsof asbes-       ongoing studies, and future studies, but
                                                 tos dust. The proposed standard would          cannot wait for them. Lives of employees
     EUGENE T. RosIDEs,                          limit occupational exposure to 8-hour          are at stake.
       Assistant Secretary of the                time-weighted average (TWA) airborne             It Is concluded that there should be
         Treasury.                               conicentrations of asbestos dust not ex-       one minimum standard of exposure to
  [FR Doc.72-8578 Filed 6-6-72;8:50 am]          ceeding five fibers longer than five           asbestos applicable to all workplaces ex-
                                                 micrometers per milliliter. Concentra-         posed to any kind, or mixture of kinds,
                                                 tions above five fibers but not to exceed      of asbestos. Reasons of practical ad-
                                                 10 fibers (ceiling concentration) would        ministration preclude a variety of stand-
                                                 be permitted up to 15 minutes in an hour,      ards for different kinds of asbestos and
Chapter XVII-Occupational Safety                 but for not more than 5 hours in any one       of workplaces, Also, while the evidence
  and Health Administration, Depart-             8-hour day.                                   tends to show that crocidolite, for in-
                                                    NIOSH in effect has recommended             stance, is more harmful than chrysotile,
   ment of Labor                                 that the five-fiber TWA and 10-fiber           the evidence is not sufficient to establish
PART 1910-OCCUPATIONAL SAFETY                    peak concentrations be permitted only          separate standards for varieties of
                                                 for 2 years; thereafter, TWA concentra-        asbestos,
     AND HEALTH STANDARDS        -               tions should be not more than 2 fibers           Because there must be one standard
                                                                            3                   governing exposure to all varieties of
 Standard for Exposure to Asbestos               per cubic centimeter (cm. ) of air, and
               Dust                              peak concentrations should not exceed 10       asbestos, and In workplaces apparently
                                                 fibers/cm., with no time .restriction.         more hazardous than others; becaus0
   On December 7, 1971, an emergency             Numerous objections and counterpro-            some present employees with regular ex-
temporary standard concerning exposure           posals have been made, with regard to          posure to asbestos have probably al-
to asbestos fibers was published in the          both the limits of asbestos fiber concen-      ready accumulated great doses of asbes-
FEDERAL REGISTER (36 P.R. 23207). In ac-         trations and the time periods to comply        tos fibers, due to higher levels of ex-
cordance with section 6 (c) (3) of the Wil-      with them. Some, for example, have rec-        posure in the past; because it appears
liams-Stelger Occuptaional Safety and'           ommended return to a 12-fiber standard-        that levels of exposure which may be
Health' Act of 1970, a notice of proposed        of an earlier day; i.e., a level adopted       safe with regard to asbestosis are not
rulertaking regarding a permanent                under the Walsh-Healey Public Con-             safe with regard to mesothelioma; be-
standard for exposure to asbestos fibers         tracts Act in 1969. Others have recom-         cause the statute requires the protection
was published in the FEDERAL REGISTER on         mended a two-fiber standard to become          of every employee, even of one who may
January 12, 1972 (37 FR. 466). The no-           effective in 6 months, then a one-fiber        have regular exposure to asbestos during
tice invited interested persons to submit        standard for 2 years, and finally a zero-      a working life which may reach, or even
both orally and in writing, data, views,         fiber standard after 3 years. These rec-       exceed, 40 years; and because of several
and arguments concerning the proposal.           ommendations give a fair indication of         other considerations which have been
   On or about January 24, 1972, the Ad-         the wide spread of the counterproposals.       urged and are reflected in the record of
visory Committee on Asbestos Dust was               No one has disputed that exposure to        the proceeding, the conflict in the medi-
established and requested to make writ-          asbestos of high enough intensity and          cal evidence is resolved In favor of the
 ten recommendations with regard to the          long enough duration is causally related       health of employees. As of July 1, 1976,
proposed standard on asbestos. On or             to asbestosis and cancers. The dispute is      TWA concentrations of asbestos fibers
about February 1, 1972, the Department           as to the determination of a specific level    longer than 5 micrometers will not be
 of Health, Education, and Welfare trans-        below which exposure is safe. Various          allowed to exceed two fibers/cc., with a
mitted to the Secretary of Labor a cri-          studies attempting to establish quantita-      ceiling value of 10 fibers/cc. The current
terla document containing Recommenda-            tive relations between specific levels of      TWA concentrations of five fibers, and

                                     FEDERAL REGISTER, VOL 37, "NO. 110-WEDNESDAY, JUNE 7, 1972




                               Case 2:17-cv-00063-D Document 63-15 Filed 05/21/19 Page 3 of 7
                                                    RULES AND REGULATIONS                                                        11319
  ceiling concentrations of 10 flbers/cc,      fibers, so that these would not be released       6. Records. The standard, as proposed
 will be permitted until July 1, 1976, dur-   in the normal use of the products, should       and as adopted, requires maintenance of
 ing what will be a transitional period       not be required to be labeled; and (2)          records of monitoring and of medical
  deemed necessary to allow employers to       words such as "danger" and "cancer" are        examinations. Mowt of the controversy in
 make the needed changes for coming           unwarrantedly alarming.                         this area has revolved around the ques-
 into compliance with the more stringent         Both contentions have merit, and the         tion whether an employer should be al-
  standard.                                   standard has been changed accordingly.         lowed to have access to the results of
    The record shows that the many work          4. Monitoring. The proposed standard         the required medical examinations. The
 operations subject to the single asbestos    would have required personal monitor-           apprehenslon of those who have argued
 standard (textile, manufacturing, indus-     ing and environmental monitoring.               against employer access is based on the
 trial, and marine installation, etc.) will   Many issues have been raised concerning         expectation that some employers will use
 meet varying degrees of difculty in          the availability and reliability of meas-       the m~dical examinations as a means of
 complying with the standard. In some         uring instruments, frequency of moni-           screening employment applicants, and
 plants, extensive redesign and reloca-       toring, and conditions In which monitor-        worse, as grounds for discharging current
 tion of equipment may be needed. It ap-      ing should be required. The adopted             employees, who show signs of being af-
 pears, however, the delay in the effective   standard takes the objections into con-        fected by exposure to asbestos. Since the
 date of the two-fiber standard will pro-     sideration. It requires periodic monitor-      purpose of the medical examinations is
 vide all employers a reasonable time to      ing at intervals no longer than 6 months,       to monitor the health of employees ex-
 comply. At the same time, so long as the     thus allowing considerable time and dis-       posed to the hazards of abestos, em-
 ceiling limit is complied with, no harm      cretion, and prescribes the use of the         ployees cannot in reason be granted the
is reasonably expected to result from ex-     membrane filter method, which is an ac-        privilege of refusing to disclose to their
posures during the transitional period.       ceptable method for determination of           employers results of occupational expo-
    2. Methods of compliance. It has been     asbestos fibers.                               sure. It does not make sense to require
pointed out by many persons, that pro-           It has also been recommended that            dmployers to provide medical examina-
 tection against asbestos fibers is best      employees or their representatives should      tions if they cannot know and use the
obtained by controlling the generation of     have an opportunity to observe the             results of the examinations. For these
fibers first, and secondly, by controlling    monitoring. The recommendation has             reasons the standard provides that em-
the dispersion of released fibers into the    been accepted.                                 ployers may have a restricted access to
 ambient air of the workplaces. Therefore,       5. Medical examinations. The pro-           some medical information.
the standard requires feasible techno-        posed standard would only require an              On the other hand, there is no inten-
logical controls and appropriate work         appropriate medical examination on a           tion to allow employers to abuse medical
practices as the primary means of com-        periodic basis. The generality of the pro-     information obtained pursuant to the
pliance. Rotation of employees as a'way       posal has attracted many objections and        Act, to the detriment of employees.
of meeting the TWA concentration re-          also many helpful comments. The recom-         Therefore, the administration of the
quirement is allowed only in stated ex-       mendations of NIOSH and of the Advi-            medical records requirement will be
ceptional circumstances, because, as a    sory Committee on Asbestos Dust were               closely watched, and, In cases of abuse,
general rule, it would be difficult to im-much more specflc with respect to both              appropriate action will be considered.
plement. Personal protective equipment,   frequency and type of medical examina-                The issues discussed above are believed
such as respirators, cannot be relied     tions to be required. The comments vary            to be the major ones. Numerous other is-
upon because, among other reasons, they   as to the class of employees to be ex-             sues have been raised in the rulemaking
may be so uncomfortable as to be bur-     amined and as to the frequency of the              proceedings. Some have been referred to
densome, except for short periods of      examinations.                                      incidentally. Many recommendations, for
time. Therefore, it is expected that res-    The adopted standard requires medical           instance, about work practices, are so
pirators and shift rotation will be used  examinations both at the beginning and             obviously meritorious that their adop-
during the period necessary to install en-the termination of employments exposed             tion needs no exposition here. Other
gineering controls and to train employ-   to concentrations of asbestos fibers, and          recommendations and many objections
ees in sound work practices, but, after   also requires annual medical examina-              have4not been adopted for a variety of
technological compliance has been         tions of every employee exposed to air-            reasons which should be manifest. Sev-
achieved, their use must be limited to    borne concentrations of asbestos. It has            eral, for instance, have recommended
special work situations and emergencies.  been pointed out that in certain indus-             the use of respirators only pursuant to a
Where both are practicable, shift rota-   tries, such as construction, an employee           variance, or in cases of emergency and
tion is required.                         may work for several employers during               occasional short-term exposures. The
   3. Labeling. The proposed standard     the same year. Accordingly, the standard           recommendation with respect to vari-
stopped short of requiring labeling as- does not require either preemployment,               ances undoubtedly has many merits,
bestos and asbestos-containing products. or termination, or periodic examinaton              but is considered administratively im-
The proposed standard would have re- of any employee who has been examined
quired only warning signs at locations in accordance with the standard within                practical.
where asbestos hazards are present. the past year.                                              Accordingly, after consideration of the
However, labeling, rather than warning       One question which has been raised              whole record of the proceeding, and
signs, has proved to be a point of con- goes to whether the employer or the em-              pursuant to sections 6 (b) and (c) and
troversy. Both NIOSH and the Advisory ployee should be allowed to choose the                 8(c) of the Wllliams-Stelger Occupa-
Committee on Asbestos Dust recom- examining physician. The standard                          tional Safety and Health Act of 1970 (84
mended labels for asbestos products and gives the option to the employer. Since
containers, and these recommendations some employers already have a medical                  Stat. 1593, 1596, 1599; 29 U.S.C. 655,
became very controversial in the course examination program in operation, and,               657), 29 CFR 1910.4, and to Secretary of
of the proceeding. Many counterpro- also, have medical departments with                      Labor's Order No. 12-71 (36 P.R. 8754),
proposals have been made as to the lan- some expertise in the diagnosis of abes-             Part 1910 of Title 29 of the Code of Fed-
guage of the warning as well as to the tos-related diseases, it seems more                   eral Regulations is amended as set forth
products to be subject to the labeling realonable to permit them to utilize the
requirements. Employers, in general, present programs and expertise, than to                 below.
 strongly contend that (1) finished prod- permit an employee to choose a private                (1) Section 1910.93 Is amended by re-
ucts which effectively entrap asbestos general practitioner.                                 v1sInaTable a-3 to read as follows:




                                  FEDERAL REGISTER, VOL 37, NO. 110-WEDNESDAY, JUNE 7, 1972




                   Case 2:17-cv-00063-D Document 63-15 Filed 05/21/19 Page 4 of 7
 11320                                                                     RULES AND REGULATIONS
 § 1910.93 Air contaminants.                               to which any employee may be exposed                         (d) Personal protective equipment-
                                                          .shall not exceed two fibers, longer than                  (1) Compliance with the exposure limits
                TABLE G-3--MnramA DxusTs                  5 micrometers, per cubic centimeter of                    prescribed by paragraph (b) of this sec-
                                                          air, as determined by the method pre-                     tion may not be achieved by the use of
              Substance                 Mpp ef Mg/Mi      scribed in paragraph (e) of this section.                 respirators or shift rotation of em-
                                                              (3) Ceiling concentration. No em-                     ployees, except:
 Silica:                                                  ployee shall be exposed at any time to                        (1) During the time period necessary
    Crystalline:                                lo10Jld    airborne cencentrations of asbestos
      Quartz (respirble) --               2-                                                                        to install the engineering controls and
                                            50t o         fibers in excess of 10 fibers, longer than                to institute the work practices required
      Quartz (total dust) -----------------
                                             -5 %81042 5 micrometers, per cubic centimeter of                       by paragraph (c) of this section;
                                            ----30reg/    air, as determined by the method pre-
                                                 %s10s-2 scribed in paragraph (e) of this section.                      (it) In work situations in which the
    Cristobalite: Use Y2the                                   (c) Methods of compliance-(1) En-                     methods prescribed in paragraph (o) of
      value calculated from the                                                                                     this section are either technically not
      count or mas formulae for                           gineering methods. (i) Engineering con-
                                                          trols. Engineering controls, such as, but                 feasible or feasible to an extent Insuffi-
   'rdymlte Use               the value                                                                             cient to reduce the airborne concentra-
      calculated from the for-                            not limited to, isolation, enclosure, ex-
      mulae for quartz.                                   haust ventilation, and dust collection,                   tions of asbestos fibers below the limits
 Amorphous, Including natural                                                                                      prescribed by paragraph (b) of this
   diatomaccous earth...........             20   somgO P shall be used to meet the exposure limits                 section; or
                                                          Prescribed in paragraph (b) of this
                                                    %S1o, section.                                                      (ii) In emergencies.
 Sillcates (less than 1%crys-                                 (ii) Local exhaust ventilation. (a)                      (iv) Where both respirators and per-
   talline silicl):                                                                                                sonnel rotation are allowed by subdivi-
      M ica------------------------          20           Local exhaust ventilation and dust col-
      Soapstone ........                     20           lection systems shall be designed, con-                  sions (i), (1i), or (1i) of this subpara-
      Tale. .................                20           structed, installed, and maintained in                   graph, and both are practicable, person-
      Portland cement .---                   so
   Grapllto (natural) ...........            15           accordance with the American National                    nel rotation shall be preferred and used,
   Coat dust (respirable fraction                         Standard Fundamentals Governing the                          (2) Where a respirator is permitted by
      le.s than t 5 0s)---------            ----2.4mg/i Design and Operation of Local Exhaust
                                                          or                                                       subparagraph (1) of this paragraph, 16
  For more than 5-%S102.     .. ... .. .   ..            10mg/i3    Systems, ANSI Z9.2-1971, which is in-          shall be selected from among tho,"e ap-
                                                         %sio+2     corporated by reference herein.                proved by the Bureau of Mines, Depart-
  Inert or Nuisance Dust:                                              (b) See § 1910.6 concerning the             ment of the Interior, or the National In-
    Rezpirable fraction .                        is       Smg0'     ability of ANSI Z9.2-1971, andavail-  the      stitute for Occunatlonal Safetv and
    Total dust ------
                    I -----------                50      15mg/Si'   maintenance of a historic file in connec-      Health, Department of Health, Educa-
  NOTE: Conversion factors-                                      tion therewith. The address of the Amer-          tion, and Welfare, undnr the provisions of
rnppclX35.3=mlIllon particles per cubic meter                    ican National Standards Institute is              30 CFR Part 11 (37 Pa. 6244, Mar. 25,
              =particles per e.c.                                given  in § 1910.100.                             1972), and shall be usm in accordanco
  f Ajillions of particles per cubic foot ofair,based on
                                          techis.                   (iii)Particular tools. All hand-op-            with subdivisions (i), (i), (i1), and (1v)
Impinger samples counted by light-field
                                          in the samples,
  LThe percentage of crystalline silica -borne    formula        erated and power-operated tools which             of this subparagraph.
is the amount determined from air- rnmethods         have        may produce or release asbestos fibers
escept in those instances in which othe                                                                                (i) Air purifying respirators.A reusa-
been shown to be applicable.                                     in excess of the exposure limits pre-             ble or single use air purifying respirator,
  J As determined by the membrane f t1ter method at              scribed in paragraph (b) of this section,         or a respirator described in subdivision
430 X phase contrast magnification.
  m Both concentration and percent quartz for the                such as, but not limited to, saws, scorers,       (i) or (Il) of this subparagraph, shall
application of this limit are to be deetermlned from
the fraction passing a size-selector wit hthe following
                                                                 abrasive wheels, and drills, shall be pro-        be used to reduce the concentrations of
characteristics:
                                                                 vided with local exhaust ventilation sys-         airborne asbestos fibers in the respirator
                                                                 tems in accordance with subdivision (ii)          below the exposure limits prescribed in
  Aerodynamic diameter                PeCs      It passing       of this subparagraph.                             paragraph (b) of this section, when the
   (unit density sphere)                        lector              (2) Work practices-(i) Wet methods.           ceiling or the 8-hour time-weighted aver-
                                                                 Insofar as practicable, asbestos shall be         age airborne concontrations of asbestos
              2                                 90               handled, mixed, applied, removed, cut,            fibers are reasonably exiected to exceed
              2.5                                                                                                 no more than 10 time, those limits.
              3.5                               so               scored, or otherwise worked in a wet                  (ii) Powered airpurifying respirators.
              5.0                               25               state sufficient to prevent the emission
             10                                  0               of airborne fibers in excess of the ex-          A full faceplece powered air purifying
                                                                 posure limits prescribed in paragraph            respirator, or a powered air purifying
The measurements under this note refe r to the use            of (b) of this section, unless the usefulness       respirator, or a respirator described in
an AEC instrument. If the respirable fraction of coal
dust is determined with a MIRE the figur o corresponding            of the 'product would be diminished           subdivision (1i1) of this subparagraph,
to thatof 2.4 Mg/MS in the table for coal duustls 4.5 Mg/M=.         thereby..                                    shall be used to reduce the concentra-
                                                                                                                  tions of airborne asbestos fibers in the
   2. A new § 1910.93a is add ed to Part                               (ii) Particular products and opera-        respirator below the exposure limits pre-
 1910, reading as follows:                                          tions. No asbestos cement, mortar, coat-
                                                                    ing, grout, plaster, or similar material      scribed in paragraph (b) of this section,
 § 1910.93a Asbestos.                                               containing asbestos shall be removed          when the ceiling or the 8-hour time-
    (a) Definitions. For the purpose of                                                                           weighted average concentrations of
                                                                    from bags, cartons, or other containers       asbestos fibers are reasonably expected
this section, (1) "Asbestos " includes                              in which they are shipped, without being
chrysotile, amosite, crocidoli te, tremo-                           either wetted, or enclosed, or ventilated     to exceed 10 times, but not 100 times,
lite, anthophyllite, and actinol ite.                                                                             those limits.
                                                                    so as to prevent effectively the release of
    (2) "Asbestos fibers" meanis asbestos                           airborne asbestos fibers in excess of the         (iii) Type "C" supplied-airrespirators,
fibers longer than 5 niicromet ers.                                 limits prescribed in paragraph (b) of         continuous flow or pressure-demand
   (b) Permissible exposure t o airborne                            this section.                                 class. A type "C" continuous flow or pres-
concentrations of asbestos fibers-(1)                                  (iII) Spraying,demoliion, or removal.      sure-demand, supplied-air respirator
Standard effective July 7, 1972. The                                Employees engaged in the spraying of          shall be used to reduce the concentra-
8-hour time-weighted averag e airborne                              asbestos, the removal, or demolition of       tions of airborne asbestos fibers in the
concentrations of asbestos fibers to                                pipes, structures, or equipment covered       respirator below the exposure limits pre-
which any employee may bie exposed                                  or insulated with asbestos, and in the        scribed in paragraph (b) of this section,
shall not exceed five fibers, 1oonger than                          removal or- demolition of asbestos in-        when the ceiling or the 8-hour time-
5 micrometers, per cubic cen timeter of                             sulation or coverings shall be provided       weighted average airborne concentra-
air, as determined by the m ethod pre-                              with respiratory equipment in accord-         tions of asbestos fibers are reasonably
scribed in paragraph (e) of t iis section.                          ance with paragraph (d) (2) (1ii) of this     expected to exceed 100 times those limits.
   (2) Standard effective July 1, 1976.                             section and with special clothing in ac-          (iv) Establishment of a respiratorpro-
The 8-hour time-weighted avverage air-                              cordance with paragraph (d) (3) of this       gram. (a) The employer shall establish
borne concentrations of asbestos fibers                             section.                                      a respirator program in accordance with


                                                      FEDERAL REGISTER, VOL 37, NO. 110-WEDNESDAY,         JUNE 7, 1972 .



                                           Case 2:17-cv-00063-D Document 63-15 Filed 05/21/19 Page 5 of 7
                                                      RULES AND REGULATIONS                                                            11321
  the requirements of the American Na-            where asbestos fibers are released to be      subparagraph shall conform to I 'he re-
   tional Standards Practices for Respira-        monitored in such a way as to determine       quirements of 20" x 14" vertical: format
  tory Protection, ANSI Z88.2-1969, which         whether every employee's exposure to          signs specified in § 1910.145(d) (4 ), and
  is incorporated by reference herein.            asbestos fibers is below the limits pre-      to this subdivision. The signs shall dis-
      b. See § 1910.6 concerning the avail-       scribed in paragraph (b) of this sec-         play the following legend in the lower
   ability of ANSI Z88.2-1969 and the main-       tion. If the limits are exceeded, the em-     panel, with letter sizes and styleSofa
   tenance of an historic file in connection      ployer shall immediately undertake a          visibility at least equal to that sp ecified
   therewith. The address of the American         compliance program in accordance with         In this subdivision.
  National Standards Institute is given in        paragraph (c) of this section.                          Legend               Notat fan
   § 1910.100.                                        (2) Personal inonitorng-(i) Sam-                                     I, Sans Serif,
       (c) No employee shall be assigned to       ples shall be collected from within the                                     Gothl c:      or
  tasks requiring the use of respirators if,      breathing zone of the employees, on                                         Block.
  based upon his most recent examination,         membrane filters of 0.8 micrometer po-        DU" Hazard......      __    T4"    Sans ,Serif
  an examining physician determines that          rossity mounted in an open-face filter                                      Gothiic or
  the employee will be unable to function         holder. Samples shall be taken for the                                      Block.
  normally wearing a respirator, or that          determination of the 8-hour time-             Avold Breathing Dust.-.        " Gothl C.
  the safety or health of the employee or         weighted average airborne concentra-          Wear As-igned Protective    }.'" Gothl C.
  other employees will be impaired by his.                                                        Equipment.
                                                  tions and of the ceiling concentrations of    Do Not Remain In Area             6thl C.
                                                                                                                                  G"
  use of a respirator. Such employee shall        asbestos fibers.                                Unles3-Your Work Re-
  be rotated to another job or given the              (ii) Sampling frequency and patteins.       quires It.
  opportunity to transfer to a different po-      After the initial determinations required     Breathing Asbestos Dust     14 point Gothic-
  sition whose duties he is able to perform       by subparagraph (1) of this paragraph.         May Be Hazardous To
  with the same employer, in the same geo-        samples shall be of such frequency and         Your Health.
  graphical area and with the same senior-        pattern as to represent with reasonable      Spacing between lines shall be at least
  ity, status, and rate of pay he had just        accuracy the levels of exposure of em-       equal to the height of the upper of any
  prior to such transfer, if such a different     ployees. In no case shall the sampling be     two lines.
  position is available.                          done at intervals greater than 6 months         (2) Cautionlabels-() Labeling.Cau-
      (3) Special clothing: The employer         for employees whose exposure to asbestos      tion labels shall be affixed to all raw
  shall provide, and require the use of, spe-    may reasonably be foreseen to exceed          materials, mixtures, scrap, waste, debris,
  cial clothing, such as coveralls or similar    the limits prescribed by paragraph (b)        and other products containing asbestos
  whole body clothing, head coverings,           of this section.                              fibers, or to their containers, except that
  gloves, and foot coverings for any em-             (3) Environmental monitoring-)            no label is required where asbestos fibers
 ployee exposed to airborne concentra-           samples shall be collected from areas of      have been modified by a bonding agent,
 tions of asbestos fibers, which exceed the      a work environment which are represent-       coating, binder, or other material so that
 ceiling level prescribed in paragraph (b)       ative of the airborne concentrations of       during any reasonably foreseeable use,
 of this section.                                asbestos fibers which may reach the           handling, storage, disposal, processing, or
      (4) Change rooms: (i) At any fixed         breathing zone of employees. Samples          transportation, no airborne concentra-
 place of employment exposed to airborne         shall be collected on a membrane filter       tions of asbestos fibers in excess of the
 concentrations of asbestos fibers in ex-        of 0.8 micrometer porosity mounted in         exposure limits prescribed in paragraph
 cess of the exposure limits prescribed in       an open-face filter holder. Samples shall      (b) of this section will be released.
 paragraph (b) of this section, the em-          be taken for the determination of the 8-          i) Label specifications. The caution
 ployer shall provide change rooms for           hour time-weighted average airborne           labels required by subdivision (i) of this
 employees working regularly at the place.       concentrations and of the ceiling con-        subparagraph shall be printed in letters
      (ii) Clothes lockers: The employer         centrations of asbestos fibers.               of sufficient size and contrast as to'be
 shall provide two separate lockers or con-          (ii) Sampling frequency and patterns.     readily visible and legible. Thelabel shall
 tainers for each employee, so separated         After the initial determinations required     state:
 or isolated as to prevent contamination         by subparagraph (1) of this paragraph.                          CAurso r
 of the employee's street clothes from his       samples shall be of such frequency and
 work clothes.                                   pattern as to represent with reasonable                Contains Asbestos Fibers
      (iii) Laundering: (a) Laundering of        accuracy the levels of exposure of the                   Avoid Creating Dust
 asbestos contaminated clothing shall be         employees. In no case shall sampling be           Breathing Asbestos Dust May Cause
 done so as to prevent the release of air-       at intervals greater than 6 months for                   Serious Bodily Harm
 borne asbestos fibers in excess of the ex-      employees whose exposures to asbestos           (h) Housekeeping-(1) Cleaning. All
 posure lmits prescribed in paragraph (b)        may reasonably be foreseen to exceed           external surfaces In any place of employ-
.of this section.                               the exposure limits prescribed in para-        ment shall be.maintained free of accu-
     (b) Any employer who gives asbestos-        graph (b) of this section.                    mulations of asbestos fibers if, with their
 contaminated clothing to another person            (4) Employee observation of monitor-       dispersion, there would be an excessive
for laundering shall inform such person          ing. Affected employees, or their rep-         concentration.
 of the requirement in (a) of this subdi-       resentatives, shall be given a reasonable         (2) Waste disposal. Asbestos waste,
 vision to effectively prevent the release      opportunity to observe any monitoring          scrap, debris, bags, containers, equip-
 of airborne asbestos fibers in excess of       required by this paragraph and shall have      ment, and asbestos-contaminated cloth-
 the exposure limits prescribed in para-        access to the records thereof.                 ing, consigned for disposal, which may
 graph (b) of this section.                         (g) Caution signs and labels. (1) Cau-     produce In any reasonably foreseeable
     (c) Contaminated clothing shall be         tion signs. (1) Posting. Caution signs         use, handling, storage, processing, dis-
 transported in sealed impermeable bags,        shall be provided and displayed at each        posal, or transportation airborne concen-
 or other closed, impermeable containers,       location where airborne concentrations         trations of asbestos fibers in excess of the
 and labeled in accordance with para-           of asbestos fibers may be in excess of the     exposure limits prescribed In paragraph
graph (g) of this section.                      exposure limits prescribed in paragraph        (b) of this section shall be collected and
   (e) Method of measurement. All de-            (b) of this section. Signs shall be posted    disposed of in sealed impermeable bags,
terminations of airborne concentrations         at such a distance from such a location        or other closed, impermeable containers.
of asbestos fibers shall be made by the         so that an employee may read the signs            (I) Recordkeeping-(1) Exposure rec-
membrane filter method at 400-450 X             and take necessary protective steps be-        ords. Every employer shall maintain rec-
(magnification) (4 millimeter objective)        fore entering the area marked by the           ords of any personal or environmental
with phase contrast illumination.               signs. Signs shall be posted at all ap-        monitoring required by this section. Rec-
                                                proaches to areas containing excessive         ords shall be maintained for a period of
   (f) Monitoring-Cl) Initial determi-          concentrations of airborne asbestos            at least 3 years and shall be made avail-
nations. Within 6 months of the publi-          fibers.                                        able upon request to the Assistant Secre-
cation of this section, every employer              (iI) Sign speciftcations. The warning      tary of Labor for Occupational Safety
shall cause every place of employment           signs required by subdivision () of this       and Health, the Director of the National

                                   FEDERAL REGISTER, VOL 37, NO. 110--WEDNESDAY,       JUNE 7, 1972




                    Case 2:17-cv-00063-D Document 63-15 Filed 05/21/19 Page 6 of 7
11322                                               RULES AND REGULATIONS
 Institute for Occupational Safety and       tions. Records shall be retained by                Instruction section has been revised ac-
Health, and to authorized representa-        employers for at least 20 years.                    cordingly. Minor editorial changes have
 tives of either. -                             (ii) Access. The contents of the rec-           also been made.
    (2) Employee access. Every employee      ords of the medical examinations                       1. Section 9-1,101 Scope of subpart, Is
and former employee shall have reason-       required by this paragraph shall be made           revised to read as follows:
 able access to-any record required to be    available, for inspection and copying,              § 9-1.101 Scope of subpart.
maintained by subparagraph (1) of this       to the Assistant Secretary of Labor for
 paragraph, which indicates the em-          Occupational Safety and Health, the                   This subpart describes the Atomic
ployee's own exposure to asbestos fibers.    Director of NIOSH, to authorized physi-            Energy Commission Procurement Regu-
    (3) Employee notification. Any em-       cians and medical consultants of either            lations and the AECPR Temporary Reg-
 ployee found to have been exposed at any    of them, and, upon the request of an em-           ulations. It also describes exclusions
 time to airborne concentrations of asbes-   ployee or former employee, to his physi-           from the AECPR as contained in the
 tos fibers in excess of the limits pre-     cian. Any physician who conducts a                 AEC Procurement Instructions.
scribed in paragraph- (b) of this section    medical examination required by this                  2. Section 9-1.102 Establishment of
shall be notified in writing of the expo-    paragraph shall furnish to the employer            AEC ProcurementRegulations,Is revised
sure as soon as practicable but not later    of the examined employee all the infor-            to read as follows:
 than 5 days of the finding. The employee    mation specifically required by this
shall also be timely notified of the cor-                                                        §9-1.102 Establishment of the AEC
                                             paragraph, and any other medical in-                      Procurement Regulations and the
rective action being taken.                  formation related to occupational ex-                     AECPR Temporary Regulations.
    (J) Medical examinations-(1) Gen-        posure to asbestos fibers.
eral. The employer shall provide or make                                                         § 9-1.102-1 AEC Procurement Regula-
available at his cost, medical examina-         3. A new § 1910.19 is added to Subpart                 tions.
tions relative to exposure to asbestos re-   B of Part 1910, reading as follows:                    (a) The AEC Procurement Regula-
quired by this paragraph.                    § 1910.19, Asbestos dust.                          tions (AECPR) are hereby established.
    (2) Preplacement.The employer'shall                                                             (b) These regulations implement and
provide or make available to each of his        Section 1910.93a shall apply to the ex-         supplement the Federal Procurement
employees, within 30 calendar days fol-      posure of every employee to asbestos               Regulations (FPR) and are a part of
lowing his first employment in an            dust in every employment-and place                 the Federal Procurement Regulations
occupation exposed to airborne con-          of employment covered by § 1910.12,                 System.
centrations of asbestos fibers, a compre-    § 1910.13, § 1910.14, § 1910.15, or § 1910.16,         (c) The effective date of VPR Issu-
hensive medical examination, which shall     in lieu of any different standard on ex-           ances throughout AEC will be the date
include, as a minimum, a chest roent-        pQsure to asbestos dust which would                indicated in the respective Issuances un-
genogram (posterior-anterior 14 x 17         otherwise be applicable by virtue of any           less otherwise provided n the AEC Pro-
inches), a history to elicit symptom-        of those sections.                                  curement Regulations.
atology of respiratory disease, and             Effective date. Paragraph (b) (2) of                (d) The effective date of AECPR Is-
pulmopary function tests to include          § 1910.93a shall become effective July 1,          suances throughout AEC will be the date
forced vital capacity (FVC) and forced       1976. All other provisions of H9 1919.93a,         indicated in the respective issuances,
expiratory volume at 1 second (FEV1 .,).     1910.93, and 1910.19 shall become effec-
    (3) Annual examinations..On or be--      tive July 7, 1972. The current emergency           § 9-1.102-2 AECPR Temporary Regu.-
fore January 31, 1973, and at least an-      temporary standard remains in effect                      lations.
nually thereafter, every employer shall      until -July 7, 1972.                                   (a) The AECPR Temporary Regula-
provide, or make available, comprehen-         (Sees. 6, 8, 84 Stat. 1693, 1598; 29 U.S.C. 655, tions are hereby established.
sive medical examinations to each of his      657; 29 CPR 1910.4; Secretary of Labor's              (b) These regulations implement and
employees engaged in occupations ex-          Order No. 12-71, 36 F.R. 8754)                    supplement the Federal Procurement
posed to airborne concentrations of as-
bestos fibers. Such annual examination           Signed at Washington, D.C., this 2d Regulations                Temporary Regulations.
                                                                                                They also contain policies and proce-
shall include, as a minimum, a chest          day of June 1972.                                 dures initiated by the AEC which are
roentgenogram (posterior-anterior 14 x                                G. C. GUENTHER,           expected to be effective for a period of
17 inches), a history to elicit symptom-     •             Assistant Secretary-of Labor.        6 months or less.
atology of respiratory disease, and              [FR Doc.72-8574 Piled 6-O-72;8:48 am]              (c) The effective date of the FPR
pulmonary function tests to include                                                             Temporary        Regulations     Issuances
forced vital capacity (PVC) and forced                                                          throughout AEC will be the date indi-
expiratory volume at 1 second (FEW.).                                                           cated in the respective issuances unless
    (4) Termination of employment. The
employer shall provide, or make avail-
                                              Title 41- PUBLIC CONTRACTS                        otherwise provided in the AECPR Tem-
                                                                                                porary Regulations.
able, within 30 calendar days before or                                                            (d) The effective date of the'AECPR
after the termination of employment of        AND PROPERTY MANAGEMENT                           Temporary        Regulations     Issuances
any employee engaged in an occupation                 Chapter 9-Atomic Energy                   throughout AEC will be the date indi-
exposed to airborne concentrations of                                                           cated in the respective Issuances.
asbestos fibers, a comprehensive medical                        Commission                         (e) The AECPR Temporary Regula-
examination which shall include, as a                    PART 9-1-GENERAL                       tions are a part of the AEC Procurement
minimum, a chest roentgenogram (pos-                                                            Regulations and the Federal Procure-
terior-anterior 14 x 17 inches), a history           Subpart 9-1.1-Procurement                  ment Regulations System. All references
to elicit symptomatology of respiratory                       ' Regulations                     to the AEC Procurement Regulations or
disease, and pulmonary function tests                 IMIScELLAEOUS AmENDMENTS
                                                                                                AECPR In §§ 9-1.103 through 9-1.109 of
tO include forced vital capacity (FVC)                                                          this subpart shall be deemed to Include
and forced expiratory volume at 1 second         The changes made in AECPR Subpart the AECPR temporary regulations.
 (FEWO).                                      9-1.1, Procurement Regulations, have                 3. Section 9-1.103 Authority, is revised
    (5) Recent examinations. No medical       been made in order to establish the to read as follows:
examination is required of any em-            AECPR Temporary Regulations, which
ployee, if adequate records show that         are a part of the AEC Procurement Reg- § 9-1.103 Authority.
the employee has been examined in ac-         ulations and the Federal Procurement                 The AEC Procurement Regulations are
cordance with this paragraph within the       Regulations System. The AECPR Tem- prescribed by the General Manager, As-
past 1-year period.                           porary Regulations implement and sup- sistant General Manager for Administra-
    (6) Medical records-(i) Mainte-           plement the FPR Temporary Regula- tion, or the Director, Division of Con-
nance. Employers of employees examined        tions. They also contain policies and tracts of the AEC, pursuant to the au-
pursuant to this paragraph shall cause        procedures initiated by"the AEC which thority of the Atomic Energy Act of 1954,
to be maintained complete and accurate        are to be effective for a period of 6 and the Federal Property and Adminis-
records of all such medical examina-          months or less. The AEC Procurement trative Services Act of 1949.

                                 FEDERAL REGISTER, VOL. 37, 'NO. 110-WEDNESDAY,         JUNE 7, 1972



                          Case 2:17-cv-00063-D Document 63-15 Filed 05/21/19 Page 7 of 7
